Exhibit 10.16
 
SECURITIES EXCHANGE AGREEMENT
 
THIS SECURITIES EXCHANGE AGREEMENT (the “Agreement”), dated as of April 10,
2014, is entered into by and among SG Blocks, Inc., a Delaware corporation (the
“Company”), and the persons identified as “Holders” on the signature pages
hereto (the “Holders”).
 
WHEREAS, pursuant to a Securities Purchase Agreement dated December 27, 2012,
among the Company and the Holders (the “Purchase Agreement”), the Company issued
to the Holders 8% Original Issue Discount Secured Convertible Debentures due
July 1, 2014 (the “2012 Debentures”) in the aggregate principal amount of
$1,915,200 and Warrants to purchase common stock, par value $0.01 per share, of
the Company (the “Common Stock”) to purchase up to 4,453,954 shares of Common
Stock (the “2012 Warrants”); and
 
WHEREAS, the Company and the Holders have agreed to exchange the 2012 Debentures
for new debentures and new warrants as described herein.
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, each Holder hereby agrees as follows:
 
1.              Definitions. Terms used as defined terms herein and not
otherwise defined shall have the meanings provided therefore in the Purchase
Agreement and the New Debentures (as defined below).


“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“April 2014 Purchase Agreement” shall mean the purchase agreement, dated on or
about the date hereof, between the Company and the signatories thereto.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 3.


“Closing Date” means the Trading Day when this Agreement, the New Debentures and
New Warrants have been executed and delivered by the applicable parties thereto.


“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company Counsel” means Olshan Frome Wolosky LLP, with offices located at Park
Avenue Tower, 65 East 55th Street, New York, NY 10022.
 
 
 

--------------------------------------------------------------------------------

 
 
“Conversion Price” shall have the meaning ascribed to such term in the New
Debentures.
 
“Conversion Shares” shall have the meaning ascribed to such term in the New
Debentures.


“Disclosure Schedules” means the Disclosure Schedules to this Agreement which
are delivered concurrently herewith.


“EGS” means Ellenoff Grossman & Schole LLP, with offices located at 1345 Ave. of
the Americas, New York, New York 10105.


“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose, by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, plus up to 150,000 options
(subject to adjustment for forward and reverse stock splits and the like that
occur after the date hereof) to consultants and up to 150,000 shares of Common
Stock (subject to adjustment for forward and reverse stock splits and the like
that occur after the date hereof) to service providers in connection with
Company projects, (b) securities upon the exercise or exchange of or conversion
of any Securities issued hereunder and/or other securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement, provided that such securities have
not been amended since the date of this Agreement to increase the number of such
securities or to decrease the exercise price, exchange price or conversion price
of such securities, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person (or to the
equityholders of a Person) which is, itself or through its subsidiaries, an
operating company or an owner of an asset in a business synergistic with the
business of the Company and shall provide to the Company additional benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities and
(d) securities issued pursuant to the April 2014 Agreement (including securities
issuable on conversion or exercise of the securities issued thereunder).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” shall have the meaning assigned to such term in
Section 4(b).
 
 
2

--------------------------------------------------------------------------------

 
 
“New Underlying Shares” means the shares of Common Stock issued and issuable
upon conversion or redemption of the New Debentures and upon exercise of the New
Warrants and issued and issuable in lieu of the cash payment of interest on the
New Debentures in accordance with the terms of the New Debentures.


“New Warrants” means, collectively, the Common Stock purchase warrants delivered
to the Holders at the Closing in accordance with Section 3(a) hereof, which New
Warrants shall be exercisable on or after the Closing Date and have a term of
exercise equal to five years from the Initial Exercise Date (as defined in the
New Warrants), in the form of Exhibit C attached hereto.
 
“New Warrant Shares” means the shares of Common Stock issuable upon exercise of
the New Warrants.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Principal Amount” means, as to each Holder, the amounts set forth below such
Holder’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars, which shall equal such Holder’s
principal amount of its 2012 Debenture (the “Exchange Amount”) multiplied by
1.14


“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any New Underlying Shares issuable upon
exercise in full of all New Warrants or conversion or redemption in full of all
outstanding New Debentures (including Underlying Shares issuable as payment of
interest on the Debenture), ignoring any conversion or exercise limits set forth
therein, and assuming that the Conversion Price is at all times on and after the
date of determination 75% of the then Conversion Price on the Trading Day
immediately prior to the date of determination.


“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC Reports” shall have the meaning set forth in Section 4(j).


“Securities” means the New Debentures, the New Warrants and the New Underlying
Shares.


“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.


“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees and any other documents and filing required thereunder in order to
grant the Holders a first priority security interest in the assets of the
Company and the Subsidiaries as provided in the Security Agreement, including
all UCC-1 filing receipts.
 
 
3

--------------------------------------------------------------------------------

 


“Subsidiary” means any subsidiary of the Company, as set forth on Schedule 4(a)
and shall, where applicable, also include any direct or indirect subsidiary of
the Company formed or acquired after the date hereof.


“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Holders, in the form of Exhibit E attached
hereto.
 
“Trading Day” means a day on which any Trading Market is open for trading.
 
 “Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT (formerly NYSE AMEX), the Nasdaq Capital Market, the Nasdaq Global Market,
the Nasdaq Global Select Market, the New York Stock Exchange, the OTC Bulletin
Board or the OTC Markets Inc. (or any successors to any of the foregoing).
 
“Transaction Documents” means this Agreement, the New Debentures, the New
Warrants, the Security Agreement, the Subsidiary Guarantee, all “Transaction
Documents” as defined in the Purchase Agreement, all schedules and exhibits
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereunder.
 
2.              Agreements and Acknowledgements.  The Company and the Holders
signatory hereto agree as follows:


(a)            Exchange of Debentures.  The Company hereby agrees to issue to
each Holder an 8% Original Issue Discount Senior Secured Convertible Debenture
due April 1, 2016, in the form attached hereto as Exhibit A (the “New
Debentures”) in the aggregate Principal Amount as set forth on such Holder’s
signature page hereto and New Warrants as calculated under Section 3(a) in
exchange for such Holder’s 2012 Debenture.  Each Holder acknowledges and agrees
that, upon the issuance and delivery of the New Debentures, the 2012 Debentures
will be deemed cancelled.  Each Holder shall use reasonable best efforts to
deliver, or cause to be delivered, within 10 calendar days from the Closing Date
its original 2012 Debenture to the Company for cancellation.
 
(b)           Definitions in the Purchase Agreement.


(i)           The Company and Holders hereby agree that, in the Purchase
Agreement, (i) the term “Debentures” shall include the New Debentures, (ii) the
term “Warrants” shall include the New Warrants, (iii) the term “Warrant Shares”
shall include the Warrants, (iv) the term “Underlying Shares shall include the
New Underlying Shares and (v) the term “Securities” shall include the New
Debentures, New Warrants and Underlying Shares.
 
 
4

--------------------------------------------------------------------------------

 


(ii)          Exempt Issuance.  The definition of “Exempt Issuance” in the
Purchase Agreement shall be amended to include the issuance of the securities
pursuant to the April 2014 Purchase Agreement.  As such, clause (d) shall be
added to the definition of Exempt Issuance as follows:


“(d) securities issued pursuant to the April 2014 Purchase Agreement”


(c)           Security Interest.  The obligations of the Company under the New
Debentures shall be secured by all assets of the Company and each Subsidiary
pursuant to the Security Agreement, dated as of April 10, 2014, between the
Company, the Subsidiaries and the Security Parties (as defined therein), in the
form attached hereto as Exhibit B (the “Security Agreement”).


(d)           Issuances Pursuant to the 2012 Debentures and the 2012
Warrants.  From the date hereof until the New Debentures and New Warrants are no
longer outstanding, the Company shall not issue any shares of Common Stock
pursuant to the 2012 Debentures or the 2012 Warrants at an effective per share
price less than the then effective Conversion Price


3.              Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company and the Holders,
severally and not jointly, agree to exchange such Holders’ 2012 Debentures for
the New Debentures.  The Company shall deliver to each Holder its respective New
Debenture and a New Warrant, as determined pursuant to Section 3(a), and the
Company and each Holder shall deliver the other items set forth in Section 3
deliverable at the Closing.  Upon satisfaction or waiver of the covenants and
conditions set forth in Sections 3(a), (b), (c) and (d), the Closing shall occur
at the offices of EGS or such other location as the parties shall mutually
agree.
 
(a)            Company Deliveries.  On or prior to the Closing Date, the Company
shall deliver or cause to be delivered to each Holder the following:
 
(i)            this Agreement duly executed by the Company;
 
(ii)           a legal opinion of Company Counsel, substantially in the form of
Exhibit C attached hereto, which such opinion shall include an opinion as to the
immediate availability of Rule 144 for the resale of the Conversion
Shares;
 
(iii)          a New Debenture with a principal amount equal to such Holder’s
Principal Amount, registered in the name of such
Holder;
 
(iv)          a New Warrant registered in the name of such Holder to purchase up
to a number of shares of Common Stock equal to 100% of the Principal Amount of
such Holder’s New Debenture divided by $0.25, with an exercise price equal to
$0.275, subject to adjustment therein (such New Warrant certificate may be
delivered within three Trading Days of the Closing Date); and
 
(v)           the Security Agreement, duly executed by the Company and each
Subsidiary, along with all of the Security Documents, including the Subsidiary
Guarantee.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           Holder Deliveries.  On or prior to the Closing Date, each Holder
shall deliver or cause to be delivered to the Company, the following:
 
(i)            this Agreement, duly executed by such Holder; and
 
(ii)           the Security Agreement duly executed by such Holder.
 
(c)           Company Closing Conditions.  The obligations of the Company
hereunder in connection with the Closing are subject to the following conditions
being met:
 
(i)             the accuracy in all material respects on the Closing Date of the
representations and warranties of the Holders contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);
 
(ii)            all obligations, covenants and agreements of each Holder
required to be performed at or prior to the Closing Date shall have
been  performed; and
 
(iii)           the delivery by each Holder of the items set forth in Section
3(b) of this Agreement.
 
(d)           Holder Closing Conditions.  The obligations of the Holders
hereunder in connection with the Closing are subject to the following conditions
being met:
 
(i)             the accuracy in all material respects when made and on the
Closing Date of the representations and warranties of the Company contained
herein (unless as of a specific date therein in which case they shall be
accurate as of such date);
 
(ii)            all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed;
 
(iii)           the delivery by the Company of the items set forth in Section
3(a) of this Agreement;
 
(iv)           there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(v)            from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission  or the Company’s
principal Trading Market and, at any time prior to the Closing Date, trading in
securities generally as reported by Bloomberg L.P. shall not have been suspended
or limited, or minimum prices shall not have been established on securities
whose trades are reported by such service, or on any Trading Market, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of such Holder, makes it
impracticable or inadvisable to purchase the Securities at the Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
4.             Representations and Warranties.  Except as set forth in the
corresponding section of the disclosure schedules attached hereto, the Company
hereby makes to the Holders the following representations and warranties:
 
(a)            Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 4(a).  The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all of the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities.  If the Company has no subsidiaries, all other
references to the Subsidiaries or any of them in the Transaction Documents shall
be disregarded.
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation nor default
of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in: (i) a material adverse effect on the legality, validity or enforceability of
any Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”; and provided, that changes in the trading price of
the Common Stock shall not, in and of itself, constitute a Material Adverse
Effect) and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.
 
 
7

--------------------------------------------------------------------------------

 
 
(c)            Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of the Company and no
further action is required by the Company, the Board of Directors or the
Company’s stockholders in connection therewith.  This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
(d)            No Conflicts.  Except as provided in Schedule 4(d), the
execution, delivery and performance by the Company of this Agreement and the
consummation by the it of the transactions contemplated hereby do not and will
not: (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) conflict with, or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien upon any of the properties or
assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any material agreement, credit facility, debt or
other material instrument (evidencing a Company or Subsidiary debt or otherwise)
or other material understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not have or
reasonably be expected to result in a Material Adverse Effect.
 
(e)            Equal Consideration.  The Company has complied with Section 4.14
of the Purchase Agreement and has provided each holder of the 2012 Debentures
only with the consideration set forth in this Agreement.
 
(f)             Issuance of the Securities.  The Securities are duly authorized
and, when issued and paid for in accordance with the applicable Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens imposed by the Company other than restrictions on
transfer provided for in the Transaction Documents.  The New Underlying Shares,
when issued in accordance with the terms of the Transaction Documents, will be
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in the
Transaction Documents.  The Company has reserved from its duly authorized
capital stock a number of shares of Common Stock for issuance of the New
Underlying Shares at least equal to the Required Minimum on the date hereof.
 
 
8

--------------------------------------------------------------------------------

 
 
(g)           Capitalization.  Except as provided in Schedule 4(g), the
capitalization of the Company is as described in the SEC Reports.  Schedule 4(g)
also includes the number of shares of Common Stock owned beneficially, and of
record, by Affiliates of the Company as of the date hereof.  Except as provided
in Schedule 4(g), the Company has not issued any capital stock since its most
recently filed periodic report under the Exchange Act, other than pursuant to
the exercise of employee stock options under the Company’s stock option plans,
the issuance of shares of Common Stock to employees pursuant to the Company’s
employee stock purchase plans and pursuant to the conversion and/or exercise of
Common Stock Equivalents outstanding as of the date of the most recently filed
periodic report under the Exchange Act.  Except as provided in Schedule 4(g), no
Person has any right of first refusal, preemptive right, right of participation,
or any similar right to participate in the transactions contemplated by the
Transaction Documents.  Except as provided in Schedule 4(g) or as a result of
the issuance of the Securities, there are no outstanding options, warrants,
scrip rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire any shares of Common Stock, or contracts, commitments, understandings
or arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth in Schedule 4(g), the issuance and sale of the Securities will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than the Holders) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities. All of the outstanding shares of capital stock of
the Company are duly authorized, validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  No further approval
or authorization of any stockholder, the Board of Directors or others is
required for the issuance and sale of the Securities.  There are no stockholders
agreements, voting agreements or other similar agreements with respect to the
Company’s capital stock to which the Company is a party or, to the knowledge of
the Company, between or among any of the Company’s stockholders.
 
(h)           Bring Down.  The Company expressly reaffirms that each of the
representations and warranties set forth in the Purchase Agreement (as
supplemented or qualified by the disclosures in any disclosure schedule to
Purchase Agreement), continues to be true, accurate and complete in all material
respects as of the date hereof, and the Company hereby remakes and incorporates
herein by reference each such representation and warranty as though made on the
date of this Agreement and as of the Closing Date (unless as of a specific date
therein), except as set forth in the Disclosure Schedules.
 
(i)             Tacking of Securities.  The Company represents that the holding
period of the Securities tack to the holding period of the 2012 Debentures for
Rule 144 purposes.  The Company agrees not to take a position contrary to this
paragraph. The Company agrees to take all actions, including, without
limitation, causing the issuance by its legal counsel of any necessary legal
opinions, necessary to issue to the Securities.
 
 
9

--------------------------------------------------------------------------------

 
 
(j)             SEC Reports; Financial Statements.  The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”).  Except as described on Schedule 4(j), such SEC
Reports were filed on a timely basis or the Company received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing.  Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated Subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.
 
(l)             No Integrated Offering. Assuming the accuracy of the Holders’
representations and warranties set forth in Section 5, neither the Company, nor
any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(m)           No Novation.  The New Debentures are being issued in substitution
for and not in satisfaction of the 2012 Debentures.  The New Debentures shall
not constitute a novation or satisfaction and accord of any of the 2012
Debentures.  The Company hereby acknowledges and agrees that the New Debentures
shall amend, restate, modify, extend, renew and continue the terms and
provisions contained in the 2012 Debentures and shall not extinguish or release
the Company or any of its Subsidiaries under any Transaction Document otherwise
constitute a novation of its obligations thereunder.
 
(n)           No Event of Default.  The Company represents and warrants to each
Holder that after giving effect to the terms of the waivers contemplated in this
Agreement, no Event of Default (as defined in the 2012 Debentures) shall have
occurred and be continuing as of the date hereof.
 
 
10

--------------------------------------------------------------------------------

 
 
5.              Representations and Warranties of the Holders.  Each Holder, for
itself and for no other Holder, hereby represents and warrants as of the date
hereof and as of the Closing Date to the Company as follows (unless as of a
specific date therein):


(a)            Organization; Authority.  Such Holder is either an individual or
an entity duly incorporated or formed, validly existing and in good standing
under the laws of the jurisdiction of its incorporated or formed with full
right, corporate, partnership, limited liability company or similar power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The execution and delivery of the Transaction Documents and
performance by such Holder of the transactions contemplated by the Transaction
Documents have been duly authorized by all necessary corporate, partnership,
limited liability company or similar action, as applicable, on the part of such
Holder.  Each Transaction Document to which it is a party has been duly executed
by such Holder, and when delivered by such Holder in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such Holder,
enforceable against it in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


(b)           Own Account.  Such Holder understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
in violation of the Securities Act or any applicable state securities law (this
representation and warranty not limiting such Holder’s right to sell the
Securities in compliance with applicable federal and state securities
laws).  Such Holder is acquiring the Securities hereunder in the ordinary course
of its business.


(c)           Holder Status.  At the time such Holder was offered the
Securities, it was, and as of the date hereof it is, and on each date on which
it exercises any Warrants or converts any Debentures it will be an “accredited
investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under
the Securities Act.


The Company acknowledges and agrees that the representations contained in
Section 5 shall not modify, amend or affect such Holder’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
express representations and warranties contained in any other Transaction
Document or any other document or instrument executed and/or delivered in
connection with this Agreement or the consummation of the transaction
contemplated hereby.
 
 
11

--------------------------------------------------------------------------------

 


 6.             Transfer Restrictions.


(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Holder or in connection with a pledge as
contemplated in Section 6(b), the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement, and then shall have the
rights and obligations of a Holder under this Agreement.


(b)           The Holders agree to the imprinting, so long as is required by
this Section 6, of a legend on any of the Securities in the following form:


[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
12

--------------------------------------------------------------------------------

 


The Company acknowledges and agrees that a Holder may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Holder may transfer
pledged or secured Securities to the pledgees or secured parties.  Such a pledge
or transfer would not be subject to approval of the Company and no legal opinion
of legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
the appropriate Holder’s expense, the Company will execute and deliver such
reasonable documentation as a pledgee or secured party of Securities may
reasonably request in connection with a pledge or transfer of the Securities.


(c)            Certificates evidencing the New Underlying Shares shall not
contain any legend (including the legend set forth in Section 6(b) hereof): (i)
while a registration statement covering the resale of such security is effective
under the Securities Act, (ii) following any sale of such New Underlying Shares
pursuant to Rule 144, (iii) if such New Underlying Shares are eligible for sale
under Rule 144, without the requirement for the Company to be in compliance with
the current public information required under Rule 144 as to such New Underlying
Shares and without volume or manner-of-sale restrictions or (iv) if such legend
is not required under applicable requirements of the Securities Act (including
judicial interpretations and pronouncements issued by the staff of the
Commission). The Company shall cause its counsel to issue a legal opinion to the
Transfer Agent promptly after the effective date of a registration statement
covering the resale of the New Underlying Shares if required by the Transfer
Agent to effect the removal of the legend hereunder.  If all or any portion of a
New Debenture is converted or a New Warrants is exercised at a time when there
is an effective registration statement to cover the resale of the New Underlying
Shares, or if such New Underlying Shares may be sold under Rule 144 without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such New Underlying Shares and without
volume or manner-of-sale restrictions or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), then
such New Underlying Shares shall be issued free of all legends.  The Company
agrees that following the Effective Date or at such time as such legend is no
longer required under this Section 6(c), it will, no later than three Trading
Days following the delivery by a Holder to the Company or the Transfer Agent of
a certificate representing New Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Holder a certificate representing such shares
that is free from all restrictive and other legends.  The Company may not make
any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 5.  Certificates
for New Underlying Shares subject to legend removal hereunder shall be
transmitted by the Transfer Agent to the Holder by crediting the account of the
Holder’s prime broker with the Depository Trust Company System as directed by
such Holder.
 
 
13

--------------------------------------------------------------------------------

 


(d)           In addition to such Holder’s other available remedies, the Company
shall pay to a Holder, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of New Underlying Shares (based on the VWAP of the
Common Stock on the date such Securities are submitted to the Transfer Agent)
delivered on or after the earlier of (i) the date the Company files its annual
report on form 10-K for the year ended December 31, 2013 or (ii) April 15, 2014
for removal of the restrictive legend and subject to Section 6(c), $10 per
Trading Day (increasing to $15 per Trading Day five (5) Trading Days after such
damages have begun to accrue) for each Trading Day after the Legend Removal Date
until such certificate is delivered without a legend; provided, however, the
parties acknowledge and agree that, so long as the Company is then in compliance
with the current public information requirement under Rule 144(c), the
Underlying Shares may be issued free of all legends as of the date
hereof.  Nothing herein shall limit such Holder’s right to pursue actual damages
for the Company’s failure to deliver certificates representing any Securities as
required by the Transaction Documents, and such Holder shall have the right to
pursue all remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief.


(e)            Each Holder, severally and not jointly with the other Holders,
agrees with the Company that such Holder will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Securities are sold pursuant to a registration statement, they will be sold
in compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 6 is predicated upon the Company’s
reliance upon this understanding.


7.             Greenshoe.


(a)            From the date hereof until the twelve month anniversary of the
Closing Date, each Holder may, in its sole determination, elect to purchase,
severally and not jointly with the other Holders and, subject to the proviso
below, in one or more purchases, additional debentures and warrants in
accordance with the calculations in Section 3 having an aggregate cash
subscription amount for each Holder equal to 50% of such Holder’s Exchange
Amount (such securities, the “Greenshoe Securities” and such right to receive
the Greenshoe Securities pursuant to this Section 7, the “Greenshoe
Rights”).  The Greenshoe Securities shall, except as set forth in this Section
7, be identical to the Securities.    The debenture included in the Greenshoe
Securities shall have an initial conversion price equal to the lesser of (i)
$0.35 (subject to adjustment for forward and reverse stock splits and the like
that occur after the date hereof) or (ii) the then effective Conversion Price of
the New Debentures issued hereunder multiplied by 1.4.   The warrants included
in the Greenshoe Securities shall have an initial exercise price equal to the
lesser of (i) $.040 (subject to adjustment for forward and reverse stock splits
and the like that occur after the date hereof) or (ii) the then effective
exercise price of the New Warrants issued hereunder multiplied by 1.45.


(b)           Any Greenshoe Right exercised by a Holder shall close within 5
Trading Days of a duly delivered exercise notice by the exercising party.  Any
additional investment in the Greenshoe Securities shall be on terms identical to
those set forth in the Transaction Documents, mutatis mutandis.  In order to
effectuate a purchase and sale of the Greenshoe Securities, the Company and the
Holders shall enter into a securities purchase agreement otherwise identical to
the April 2014 Purchase Agreement, mutatis mutandis and shall include updated
disclosure schedules.
 
 
14

--------------------------------------------------------------------------------

 


8.             Variable Rate Transactions.  From the date hereof until such time
as no Holder holds any of the New Warrants, the Company shall be prohibited from
effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into any agreement, including,
but not limited to, an equity line of credit, whereby the Company may issue
securities at a future determined price.   Any Holder shall be entitled to
obtain injunctive relief against the Company to preclude any such issuance,
which remedy shall be in addition to any right to collect damages


9.             Miscellaneous.


(a)           The respective obligations and agreements of the Holders hereunder
are subject to the following conditions being met: (a) the accuracy in all
material respects of the representations and warranties of the Company contained
herein (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) and (b) the performance by the Company of all if its obligations,
covenants and agreements required to be performed hereunder.  Except as
expressly set forth above, all of the terms and conditions of the Transaction
Documents shall continue in full force and effect after the execution of this
Agreement and shall not be in any way changed, modified or superseded by the
terms set forth herein.  The Company shall, within 4 Trading Days of the date
hereof, issue a Current Report on Form 8-K with the Commission disclosing the
material terms of the transactions contemplated hereby, and shall attach this
Agreement and the form of New Debenture as exhibits thereto (the “8-K
Filing”).  From and after the 8-K Filing, the Holder shall not be in possession
of any material, nonpublic information received from the Company, any of its
Subsidiaries or any of their respective officers, directors, employees or
agents, that is not disclosed in the 8-K Filing.  The Company will provide all
documentation reasonably requested by the Holders for purposes of qualifying the
New Underlying Shares in compliance with Rule 144 to be issued without
restriction and not containing any restrictive legend.  The Company shall
consult with the Holders in issuing any other press releases with respect to the
transactions contemplated hereby.
 
 
15

--------------------------------------------------------------------------------

 


(b)           This Agreement may be executed in two or more counterparts and by
facsimile signature or otherwise, and each of such counterparts shall be deemed
an original and all of such counterparts together shall constitute one and the
same agreement.  Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.
 
(c)           The Company has elected to provide all Holders with the same terms
and form of agreement for the convenience of the Company and not because it was
required or requested to do so by the Holders.  The obligations of each Holder
under this Agreement, and any Transaction Document are several and not joint
with the obligations of any other Holder, and no Holder shall be responsible in
any way for the performance or non-performance of the obligations of any other
Holder under this Agreement or any Transaction Document.  Nothing contained
herein or in any Transaction Document, and no action taken by any Holder
pursuant thereto, shall be deemed to constitute the Holders as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Holders are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Agreement
or the Transaction Documents.  Each Holder shall be entitled to independently
protect and enforce its rights, including without limitation, the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Holder to be joined as an additional party in any
proceeding for such purpose.  Each Holder has been represented by its own
separate legal counsel in their review and negotiation of this Agreement and the
Transaction Documents.
 
(d)           This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns.  The Company may not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of each Holder (other than by merger).  Any Holder may assign
any or all of its rights under this Agreement to any Person to whom such Holder
assigns or transfers any Securities, provided that such transferee agrees in
writing to be bound, with respect to the transferred Securities, by the
provisions of the Transaction Documents that apply to the “Holders.”
 
(e)            If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).
 
 
16

--------------------------------------------------------------------------------

 
 
(f)            Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
set forth on the signature pages attached hereto at or prior to 5:30 p.m. (New
York City time) on a Trading Day, (b) the next Trading Day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto on a day that
is not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (c) the second (2nd) Trading Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given.  The address for such
notices and communications shall be as set forth on the signature pages attached
hereto
 
(g)           This Agreement shall be governed by and interpreted in accordance
with laws of the State of New York, excluding its choice of law rules.  The
parties hereto hereby waive the right to a jury trial in any litigation
resulting from or related to this Agreement.  The parties hereto consent to
exclusive jurisdiction and venue in the federal courts sitting in the southern
district of New York, unless no federal subject matter jurisdiction exists, in
which case the parties hereto consent to exclusive jurisdiction and venue in the
New York state courts in the borough of Manhattan, New York.  Each party waives
all defenses of lack of personal jurisdiction and forum non conveniens.  Process
may be served on any party hereto in the manner authorized by applicable law or
court rule.
 
***********************
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement is executed as of the date first set forth
above.
 
SG BLOCKS, INC.
       
By:
      Name :     Title :  

 
Address for notice:

 
[signature pages of Holders to follow]
 
 
18

--------------------------------------------------------------------------------

 
 
SIGNATURE PAGE OF HOLDER TO
SECURITIES EXCHANGE AGREEMENT
AMONG SG BLOCKS, INC. AND
THE HOLDERS THEREUNDER


Name of
Holder:                                                                                     


By:                                                                                                         
 


Name:                                                                                                      


Title:                                                                                                      
 


Principal Amount of 2012 Debentures:
$                                           


Principal Amount
(Principal Amount of 2012 Debentures x 1.14) $                               


Warrant
Shares:                                                                                     


Address for notice:
 
 

--------------------------------------------------------------------------------